Hodges, J.
1. If an instrument in the form of an absolute bill of sale, was in fact intended only as security for debt, it may be treated as an equitable mortgage.
2. The bill of sale in this case was given for the purpose of securing a debt, and was in its nature a mortgage, upon which a prosecution under section 720 of the Renal Code, for the sale of property after having made a “mortgage-deed” to it, could be based.
3. The elements of the offense inhibited by section 720 of the Penal Code consist of a fraudulent sale, without the consent of the mortgagee, with intent to defraud the mortgagee, and loss to the mortgagee. All of these elements were shown upon the trial of this case.
4. The prosecutor testified that he lost “$50, the value of the cows sold by the accused,” and it was contended that this testimony did not show a loss, being a mere conclusion of the witness. This was a statement of fact by the prosecutor, and showed loss, as contemplated by section 720 of the Penal Code.
5. The transfer of a note secured by a mortgage conveys to the transferee the benefit of the security, and the transfer of the note secured by the bill of sale in this case carried with it the security, to wit, the bill of sale.
6. The verdict is not contrary to law or to the evidence.

Judgment affirmed.